           Case 2:17-cv-02742-RFB-BNW Document 197 Filed 08/04/20 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023

 3 Email: jkrieger@dickinson-wright.com
   Tenesa S. Powell
 4 Nevada Bar No. 12488
   Email: tpowell@dickinson-wright.com
 5 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
 6
   Tel: (702) 550-4400
 7
   Steven A. Caloiaro
 8 Nevada Bar No. 12344
   Email: scaloiaro@dickinson-wright.com
 9 100 West Liberty Street, Suite 940
   Reno, NV 89501
10
   Tel: (775) 343-7500
11
   Attorneys for Defendant/Counter-Claimant
12 Swisstrax Corporation

13
                            UNITED STATES DISTRICT COURT
14
                                 DISTRICT OF NEVADA
15
     SNAP LOCK INDUSTRIES, INC.,                   Case No: 2:17-cv-02742-RFB-BNW
16   a Utah corporation,
17                                Plaintiff,
18                                                 JOINT STIPULATION AND
     vs.                                           [PROPOSED] ORDER TO EXTEND
19                                                 RESPONSE & REPLY DEADLINES TO
     SWISSTRAX CORPORATION,                        PARTIES’ MOTIONS
20   a California corporation,
                                                   (FIRST REQUEST)
21                              Defendant,
22
     SWISSTRAX CORPORATION,
23   a California corporation,

24                       Counter Claimant,
25   vs.
26
     SNAP LOCK INDUSTRIES, INC.,
27   a Utah corporation,

28                      Counter Defendant.


                                               1
         Case 2:17-cv-02742-RFB-BNW Document 197 Filed 08/04/20 Page 2 of 3



 1         Defendant/Counter-Claimant Swisstrax Corporation (“Swisstrax”) and Plaintiff /Counter-
 2 Defendant Snap Lock Industries, Inc. (“Snap Lock”) (collectively, “Parties”), through their

 3 undersigned counsel, hereby jointly submit this Stipulation addressing a briefing schedule for

 4 recently filed motions.

 5         Currently pending before this Court are the following motions:
 6         1.     Swisstrax’s Motion to Exclude the Reports and Testimony of Fred P. Smith (ECF
 7                No. 164);
 8         2.     Snap Lock’s Motion for Summary by Judgment (ECF No. 166);
 9         3.     Swisstrax’s Motion to Exclude the Testimony and Reports of Scott Cragun (ECF
10                No. 170);
11         4.     Swisstrax’s Motion for Partial Summary Judgment re Contract Vagueness (ECF
12                No. 174);
13         5.     Swisstrax’s Motion for Summary Judgment on Snap Lock’s False Advertising
14                Claim (ECF No. 177);
15         6.     Swisstrax’s Motion for Partial Summary Judgment on Snap Lock's Breach of
16                Contract Claim, Namely Marketing Not Covered by the 2008 Settlement (ECF No.
17                178); and
18         7.     Swisstrax’s Motion for Partial Summary Judgment re Damages (ECF No. 182).
19 All of these motions were filed on Monday, July 27, 2020. Swisstrax also filed its Motion for

20 Sanctions for Spoliation of Evidence on July 30, 2020 (ECF No. 188).

21         Given the number of pending motions, the Parties recognize that they need additional time
22 for briefing beyond that set out in the Local Rules so as to have an adequate opportunity to

23 thoroughly respond to each.

24         IT IS STIPULATED that the oppositions to ECF Nos. 164, 166, 170, 174, 177, 178, and
25 182 will be due on or before August 31, 2020;

26         IT IS FURTHER STIPULATED that the replies in support of Nos. 164, 166, 170, 174,
27 177, 178, and 182 will be due on or before September 30, 2020;

28


                                                   2
         Case 2:17-cv-02742-RFB-BNW Document 197 Filed 08/04/20 Page 3 of 3



 1          IT IS FURTHER STIPULATED that Snap Lock will have until September 30, 2020, to
 2 respond to ECF No. 188. Swisstrax will have until October 12, 2020, to file its reply.

 3          This is the first request to extend these deadlines and is not brought for purposes of undue
 4 delay.

 5          IT IS SO STIPULATED.
 6          Dated this 31st day of July, 2020.
 7
     DICKINSON WRIGHT PLLC                               DORSEY & WHITNEY LLP
 8

 9
      /s/ John L. Krieger                                 /s/ Brett L. Foster
10   JOHN L. KRIEGER                                     BRETT L. FOSTER (Pro Hac Vice)
     Nevada Bar No. 6023                                 Email: foster.brett@dorsey.com
11   TENESA S. POWELL                                    TAMARA L. KAPALOSKI (Pro Hac Vice)
     Nevada Bar No. 12488                                Email: kapaloski.tammy@dorsey.com
12
     3883 Howard Hughes Parkway, Suite 800               111 S. Main Street, Suite 2100
13   Las Vegas, Nevada 89169                             Salt Lake City, UT 84111-2176
     Tel: (702) 550-4400
14                                                       J. STEPHEN PEEK
     STEVEN A. CALOIARO                                  Email: speek@hollandhart.com
15   Nevada Bar No. 12344                                HOLLAND & HART LLP
     Email: scaloiaro@dickinson-wright.com               9555 Hillwood Drive, 2nd Floor
16
     100 West Liberty Street, Suite 940                  Las Vegas, NV 89134
17   Reno, NV 89501
     Tel: (775) 343-7500                                 Attorneys for Plaintiff/Counter-Defendant
18                                                       Snap Lock Industries
     Attorneys for Defendant/Counter-Claimant
19   Swisstrax Corporation
20

21
                                                  IT IS SO ORDERED:
22

23                                                ____________________________________
24                                                The Honorable Richard F. Boulware
                                                  United States District Judge
25
                                                          August 4, 2020.
                                                  DATED: ____________________________
26

27

28


                                                     3
